Citation Nr: 1017068	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right ear and upper and lower extremities.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Veteran testified at travel Board hearing in December 
2009.  At the hearing, the Veteran submitted additional 
evidence to the Board with a waiver of initial RO 
consideration of the evidence.  Also, during the hearing, it 
was agreed that the record would be held open for 60 days for 
the Veteran to submit additional evidence.  Evidence was 
received in February 2010, with a waiver of initial RO 
consideration of the evidence.

The issue which was certified for appellate review was 
service connection for residuals of frostbite of the right 
ear and of the toes of the right foot.  As reflected on the 
title page of this decision, the Board has recharacterized 
that issue to encompass residuals of frostbite of the upper 
and lower extremities.  A claimant's identification of the 
benefit sought does not require any technical precision.  See 
Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has further held that a claimant may satisfy this requirement 
by referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim).  
Thus, given the Veteran's description of his claim and 
submission of additional medical evidence, the Board finds 
that recharacterization of the issue of entitlement to 
service connection for residuals of frostbite of the right 
ear and upper and lower extremities, is most appropriate and 
results in no prejudice to the Veteran, as the claim is being 
remanded for additional development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred frostbite injuries 
during his active duty service in Korea and that after he 
returned from Korea he received medical care in Fort 
Campbell, Kentucky.  He reports that he has experienced 
ongoing symptoms of pain, tingling and numbness since his 
discharge from service.  

The Veteran's DD Form 214 shows that he received the Korean 
Service Medal with one Bronze Service Star.  The award 
indicates overseas service in Korea during the Korean 
Conflict.  Furthermore, service treatment records dated in 
February 1955 confirm that the Veteran underwent surgery for 
frostbite of the tops of both ears at Fort Campbell, 
Kentucky.  Thus, the Board accepts the Veteran's contention 
of being exposed to frigid temperatures during his service in 
Korea. 

The Veteran underwent a VA examination in February 2008.  The 
examiner concluded that it was less likely than not that the 
recurrent numbness of the Veteran's feet is related is his 
cold injury as the numbness started eight ears ago.  With 
regard to frostbite of the ears, the examiner concluded that 
there were no residuals.
 
The Veteran testified at the December 2009 Board hearing that 
he continues to experience burning and stinging in the right 
ear.  With regard his feet, the Veteran reported that his 
feet become swollen and numb.  He acknowledged that he is 
also diagnosed as having diabetes mellitus, but stated that 
the numbness and neuropathy began prior to the onset of 
diabetes.  He also stated that the February 2008 VA examiner 
incorrectly recorded the onset of the numbness of his feet as 
starting eight years ago.  He indicated that the examiner 
recorded that number based on when he first sought VA 
treatment for the numbness but that he has had numbness since 
he got out of service and that it has increasingly worsened 
over the years.  
 
Furthermore, the Veteran's attorney submitted a January 2010 
statement by a private neurologist who concluded that the 
Veteran had paresthesias including numbness, tingling and 
burning in the hands and feet and diminished proprioception 
with impaired balance and diminished grip strength as a 
result of cold injury during active duty service. 

Thus, in light of record, the Board finds that remand for 
further VA examination and etiology opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

	1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disability 
on appeal.  After the 	Veteran has 
signed the appropriate releases, those 
records should be obtained 	and 
associated with the claims folder.  
Appropriate efforts must be made to 
	obtain all available VA treatment 
records.  All attempts to procure 
records 	should be documented in the 
file.  If the AMC/RO cannot obtain 
records 	identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in 	order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  Afford the Veteran a VA examination 
for residuals of frostbite of the right 
ear and upper and lower extremities. 
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner must state in the 
examination report that the claims 
folder and a copy of this remand has 
been reviewed.  The examiner must also 
state whether there is any evidence 
that the Veteran suffers from the 
chronic residuals of a cold injury of 
the right ear and upper and lower 
extremities.

The examiner is then requested to 
review all pertinent records associated 
with the claims file, to include the 
February 2008 VA examination report and 
the January 2010 private neurologist's 
report and offer comments and opinions 
addressing whether it is at least as 
likely as not (i.e., probability of 50 
percent), that any current disorder of 
the right ear and upper and lower 
extremities, had its onset during 
service, was aggravated during service, 
or is in any other way causally related 
to his active service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.    

3.  After the above development is 
complete, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



